Day, J.
1. estoppel: Sello * swamp finds, I. The' county, having assessed the lands and levied taxes upon them, sold them for the delinquency, and through its treasurer deeded them to Cook, under ^ ^ whom the grantor of plaintiff derived title, cannot now be permitted to set up title in itself upon the ground that the property was not subject to taxation at the time of assessment and sale. Adams County v. B. & M. R’y Co., 39 Iowa, 507, and cases cited.
2. practice in coint:Pal”ie stract. II. Appellee, in the argument, but in no other manner, excepts to the sufficiency of the abstract to warrant a trial de nov°' ^ie ahstract states that it contains all the testimony. There is attached to the abstract an agreement to waive the written transcript, except as to the evidence, which is to be certified up in full. Appellee, in his argument, says this has not been done. If it has not, the attention of the court should have been called to the fact by motion.. We try cases upon the abstract.
If the original evidence had been certified up, the court would not have looked into it, except to settle a controversy *157in the abstracts as to what it contains. The appellee prepared no amended abstract; hence, the correctness of appellant’s abstract is conceded. "We have no occasion for the original evidence, and will not refuse to try the case simply because it is not on file, if it be not on file, a fact of which we have no proper information. ,
The judgment of the court below is
Reversed.